Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
         Priority
This application is a 371 of PCT/EP2019/058117 03/29/2019, is acknowledged. 
Status of Claims
Claims 30-33, 36 and 45-54 are currently pending in the application. 
Receipt is acknowledged of amendment / response filed on June 23, 2021 and that has been entered. 
Response to Election/Restriction
		In response to the restriction requirement Applicants have elected Group I, which now includes claims 30-33, 36 and 45-54 drawn to a method to stabilize a feed against oxidation which comprises incorporating into the feed an oxidation stabilizing effective amount of an antioxidant compound of formula I, such as, 
    PNG
    media_image1.png
    201
    276
    media_image1.png
    Greyscale
,  is acknowledged. Because Applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a). Therefore, the requirement for restriction is still deemed proper made it final. 

		Applicants preserve their right to file a divisional on the non-elected subject matter. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 30-33, 36 and 45-54 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Tres et al (2013). Applicant claims substituted chroman-6-ols compounds with extended lipophilic side chain, their compositions and the method of uses thereof. Tres et al also discloses several identical compounds, having similar utilities, at least one of  which anticipates the instantly claimed inventions, wherein R3, R4 and R5 are H, R1 and R6 are C1-C4 alkyl and R2 is C12-21-alkyl [ 
    PNG
    media_image2.png
    45
    439
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    105
    381
    media_image3.png
    Greyscale
 , STN International, CAPLUS database, Accession Number 2013: 184424, a copy is provided with this Office action]. 
Claims 30-33, 36, and 45-54 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Hensley et al (WO 03/101,950, IDS). Applicant claims substituted chroman-6-ols compounds with extended lipophilic side chain, their compositions and the method of uses thereof. Hensley et al also discloses several identical compounds, having similar utilities, including antioxidant feature which anticipate the instantly claimed inventions [ 
    PNG
    media_image4.png
    182
    660
    media_image4.png
    Greyscale
   , see claims 1, 4, page 18]. 
Claims 30-33, 36, and 45-54 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Alamgir et al (2018, cited in IDS). Applicant claims substituted chroman-6-ols compounds with extended lipophilic side chain, their compositions and the method of uses thereof. Alamgir et al also discloses several identical compounds, having similar utilities (such as, inhibiting peroxide oxidation of unsaturated lipids) and at least one of  which anticipates the instantly claimed 3, R4 and R5 are H, R1 and R6 are alkyl and R2 is C12-21-alkyl [ 
    PNG
    media_image5.png
    119
    305
    media_image5.png
    Greyscale
   , see Figure 5.4, page 11]. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 30-33, 36 and 45-54 are rejected under the judicially created doctrine of obviousness-type double patenting, as being unpatentable over claims 1-13 of co-pending application No. 17/041,861 (US ‘861). This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to the same art recognized subject matter. A reference anticipating one set of claim will render the other obvious and it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective generic substituted chroman-6-ols compounds, compositions and methods of uses, which are similar to the instantly claimed inventions. The subject matter claimed in the instant application is fully disclosed and covered in US ‘861 co-pending application. Therefore, the disclosure of US ‘861 co-pending application that teaches many permutation and combinations (including various Markush variable substitutions, such as A, R1, R2 and R4 etc. of formula (I) having an antioxidant in a feed or in a feed ingredient), which would easily place Applicant’s invention in possession of the public before the effective filing date of the claimed invention. The indiscriminate selection of “some'' among “many'' is prima facie obvious, In re Lemin, 141 USPQ 814 (1964). Therefore, in the instant case, one skilled in the chemical art would be motivated to choose to replace variable substitutions in permutation and combinations in core structure to obtain the desired chroman-6-ols compound of formula (I) and use it for a method to stabilize a feed against oxidation in view of the known teaching of the art. The claimed substituted chroman-6-ols compounds / compositions, and their method of uses are so closely related structurally to the homologous and /or analogous compounds / compositions of the reference as to be structurally and/or materially obvious, therefore in the absence of any un-obviousness or unexpected properties. Moreover, any other differences are but obvious technical modifications, which would be apparent to one skilled in the chemical art that can use similar variations or substitutions, would expect to have the same or essentially the same results and therefore, is obvious, absent evidence to the contrary.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The expression “preferably” (claim 36, line 2, page 4) renders the claims indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention. See MPEP § 2173.05 (d). The use of expression “preferably” in the middle of the claim also may lead to confusion over the intended scope of the claims. It is suggested that the expression “preferably” be deleted or amend the claims within the context and scope of the claims in order to overcome the rejection. 
Claim 36 is rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention. 
Claim 36, provides “The use” of a compound, but, since the claim does not set forth any steps involved in the use or method / process, it is unclear what method / process Applicant is intending to encompass to use the compound.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
Claim 36  is rejected under 35 U.S.C. 101 because the claimed recitation of a ‘use’, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966). The omission of failing to describe the claimed invention renders the claims incomplete. This rejection can be overcome by defining the active steps of method of use or to amend the claim within the context and scope of the claim in order to overcome the rejection. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699.  The Unofficial fax phone number for this Group is (703) 308-7922. The Official fax phone number for this Group is (571) 273-8300. When filing a FAX in Technology Center 1600, please indicate in the Header (upper right) “Official” for papers that are to be entered into the file, and “Unofficial” for draft documents and other communications with the PTO that are not for entry into the file of the application. This will expedite processing of your papers.
Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [joseph.mckane@uspto.gov]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant. See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89. 

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.


 
/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626